DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 December 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims 21 and 22 both require a specific pumping arrangement whereby a pump is being used to provide a pressure to reduce pressure above the barrier. Since there are no pumps disclosed to be underneath the barrier, then it is not quite clear how a pump would reduce pressure on the side of the barrier that is above the barrier.  A vacuum might accomplish such a thing, but nowhere is it disclosed how a pump might accomplish this. The Applicant does state that one of ordinary skill in the art would know how to accomplish this feature, but it is not well understood how this would be possible.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 
With respect to the case of the present invention, pumps do not typically reduce pressure, vacuums do, thus the state of the prior art is different (Wands Factor C), there are no known working examples of such a system disclosed by the Applicant (Wands Factor G) and the amount of experimentation to provide such a pressure through a pump would be very high (Wands Factor H). 
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 14, and 22 are for a system of testing the integrity of a well barrier (claims 1 and 22) and a method of testing the integrity of a well barrier (Claim 14).  While the specification clearly discloses the desire for testing well barrier integrity, the specification fails to disclose exactly how said well barrier integrity is actually determined.  The Examiner takes the position that there is essentially a leak test performed, whereby the tracer gas is released below the barrier and if the tracer gas is detected by the detector, then it is determined that the barrier has a leak, thus an amount of the tracer gas is detected.  However, this is never quite stated in the specification. There is a lot of disclosure about various embodiments and the components of the system and that the components are able to determine integrity of the barrier.  However, while that alone would be able to determine that the barrier has no failures, as if no tracer gas is detected, then the barrier has no failures as it produces no leaks.  However, in the event there is tracer gas detected, then at what point is there a determination of an integrity issue? Is it any tracer detected at all? Is it some percentage of tracer gas that indicates an issue? The specification needs to state that the integrity of the well barrier is determined to be faulty if….. or something to that effect. However, there is nothing stating what exactly the integrity is or how it is determined. Without this information, while the specification state that well barrier integrity can be tested, the conclusion of said test is not disclosed and thus it is not clear that the Applicant had possession of the invention at the time of filing with the specification as filed. Since claims 1 and 14 lack an adequate written description, then claims 2-13, 15-17, and 21 lack an adequate written description as well.
Conclusion





The present rejection does not contain a prior art rejection, but that is in not meant as an indication of any allowable subject matter in the present application.  The current 35 USC 112 issues in the claims actually present an issue with performing an adequate and proper search of the claims in relation to the prior art as it is difficult at this time to determine precisely what the invention is truly doing and how. Should the applicant amend the claims to resolve these issues, then a new search will be conducted and if at that time similar prior art is found and a prior art rejection is made, then that rejection can be made final if the rejection is deemed to be made in view of the newly amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2855